DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-14, 16-18 and 20-32 are allowed (renumbered as 1-27).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a door lock status indicator system comprises a position indicating sensor installed adjacent to a strike box that toggles between a first state identifying when a door lock is in a locked/unlocked, a local lock status monitoring device displays the status of the lock communicates with a master monitoring apparatus, wherein the master monitoring apparatus displays a complete summary of all of the associated local monitoring apparatus, such as found in Eichenstein et al. (US 2010/0328089).  The prior art of record does not teach or suggest, in the claimed combination, a lock indicator and a mechanical lock assembly, comprising a transmitter being configured to transmit, to a remote device, a signal indicative of a indicated position of a ball member with respect to a housing, a switch and a bolt member are located in a main body of the housing, and a power source is located in an auxiliary housing remote from the main body of the housing and is accessible through an aperture defined by a faceplate member, as claimned.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
January 10, 2022